
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 912
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 10, 2009
			 Received, read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Family and Medical Leave Act
		  of 1993 to clarify the eligibility requirements with respect to airline flight
		  crews. 
	
	
		1.Short titleThis Act may be cited as the
			 Airline Flight Crew Technical
			 Corrections Act.
		2.Leave requirement
			 for airline flight crews
			(a)Inclusion of
			 Airline flight crewsSection
			 101(2) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2)) is
			 amended by adding at the end the following:
				
					(D)Airline Flight
				Crews
						(i)DeterminationFor purposes of determining whether an
				employee who is a flight attendant or flight crewmember (as such terms are
				defined in regulations of the Federal Aviation Administration) meets the hours
				of service requirement specified in subparagraph (A)(ii), the employee will be
				considered to be eligible if—
							(I)the employee has
				worked or been paid for 60 percent of the applicable monthly guarantee, or the
				equivalent annualized over the preceding 12-month period; and
							(II)the employee has worked or been paid for a
				minimum of 504 hours during the preceding 12-month period.
							(ii)DefinitionAs
				used in this subparagraph, the term applicable monthly guarantee
				means—
							(I)for employees described in clause (i) other
				than employees on reserve status, the minimum number of hours for which an
				employer has agreed to schedule such employees for any given month; and
							(II)for employees described in clause (i) who
				are on reserve status, the number of hours for which an employer has agreed to
				pay such employees on reserve status for any given month,
							as
				established in the collective bargaining agreement, or if none exists in the
				employer's policies. Each employer of an employee described in clause (i) shall
				maintain on file with the Secretary (in accordance with regulations the
				Secretary may prescribe) the applicable monthly guarantee with respect to each
				category of employee to which such guarantee
				applies..
			(b)Calculation of
			 leave for airline flight crewsSection 102(a) of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2612(a)) is amended by adding at the end the
			 following:
				
					(5)Calculation of
				leave for airline flight crewsThe Secretary may provide, by regulation, a
				method for calculating the leave described in paragraph (1) with respect to
				employees described in section
				101(2)(D).
					.
			
	
		
			Passed the House of
			 Representatives February 9, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
